The opinion of the court was delivered by
Gummere, Chief Justice.
The judgment under review should be reversed, for the reasons set forth in the dissenting opinion delivered by Mr. Justice Garrison in the court below.
That there is an inherent value in the property of the North Jersey Street Eailway Company, over and above the cost of reproducing its rails, stringers, poles, wires, power-house, &c., needs no demonstration. That value, however, springs, not out of any ownership by the company of an interest in the soil of the highways over which its road passes, but out of its ownership of the franchise to maintain and operate its road over those highways, and to collect tolls from all persons traveling upon it. This- franchise is property, and taxable as such (State Board of Assessors v. Central Railroad Co. of New Jersey, 19 Vroom 146); but, under present legislation, the right to tax it has been reserved by the state to itself, through *247its state board of assessors, and not delegated to the several municipalities through which the company’s road passes.
For affirmance — Dixon, Collins, Vredenburgh. 3.
For reversal — The Chancellor, Chief Justice, Hendrickson, Pitney, Adams, Voorhees, Vroom. 7.